DETAILED ACTION
This is the Office action based on the 16709993 application filed February 11, 2020, and in response to applicant’s argument/remark filed on February 3, 2022.  Claims 1-18 and 20-21 are currently pending and have been considered below.  Applicant’s cancellation of claim 19 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

 Claim Interpretations
 Claim 1 recites the term “strained semiconductor region”.  The specification discloses “(a) mechanically deformed crystalline material corresponds to a material that has its crystalline lattice parameter(s) lengthened or shortened.  In the case where the deformed lattice parameter is greater than the so-called "natural" parameter of the crystalline material, this is termed tensile deformation.  When the deformed lattice parameter is smaller than the natural lattice parameter, the material is designated as being in compressive deformation or in compression. 
        The mechanical deformation states of a crystalline material are associated with mechanical strain states.  For all that, it is also common to refer to these deformation states as mechanical strain states.  In the present application, this notion of deformation is designated in a generic manner by the term "strained"”.  Therefore, for the purpose of examining the term “strained semiconductor region” will be interpreted as a semiconductor region having either a compressive stress of a tensile stress, i.e. having a stress value that is not zero. 
The term “remove” and “removing” are used in many claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as take away at least a part of.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the 

 Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “producing a superficial layer arranged on a buried dielectric layer and including a strained semiconductor region; producing an etching mask on the superficial layer, covering at least one part of the strained semiconductor region; etching the superficial layer according to a pattern of the etching mask, exposing a first lateral edge of the strained semiconductor region; transforming a portion of the strained semiconductor region into a different material, the transformed portion being defined by the first lateral edge on one side, contacting a remaining portion of the strained semiconductor region on another side, and having a bottom surface in contact with the buried dielectric layer and an upper surface in contact with the etching mask” (emphasis added) in the specification.          The specification teaches that         “(i)n the first embodiment described here, the modification of the first portions 120 corresponds to the implementation of a chemical reaction transforming the strained 
        According to a first exemplary embodiment, this chemical reaction corresponds to an oxidation of the strained semiconductor.  This oxidation corresponds for example to a thermal oxidation, for example of RTO type, or a plasma enhanced oxidation, or more generally any dry or wet oxidation suitable for transforming the strained semiconductor of the first portions 120.         According to a second exemplary embodiment, this chemical reaction corresponds to a nitridation, for example plasma enhanced.  As an example, this nitridation may be implemented by resorting to electron beams, or instead be of type PECVD (Plasma-Enhanced Chemical Vapour Deposition), ECR (Electron Cyclotron Resonance), ion beam, low energy implantation of nitrogen atoms, or instead using an inductively coupled nitrogen plasma, etc. 
        Thus, the first strained semiconductor portions 120, here strained SiGe, are transformed into second portions 121 of material which is, in this first embodiment, different from the strained semiconductor (see FIG. 8).  According to the exemplary embodiments described above, the material of the second portions 121 is for example semiconductor oxide and/or semiconductor nitride.         By transforming the material of the first portions 120 without modifying that of the remainder of the region 110, the interface between the strained semiconductor of the region 110 and the dielectric material of the buried dielectric layer 104 is modified at the first and second lateral edges 118, 130.  The second portions 121 then form mechanical barriers, or mechanical support elements, which prevent, during the removal of the 2) and/or into semiconductor nitride (for example into Si3N4).  A SiO2 layer 122 is thus formed in the trenches 116 at the lateral walls and the bottom wall of the trenches 116”  in page 13, line 16 through page 14, line 28.         Thus, the specification discloses that the first portion 120 is transformed into a different material either by oxidation or by nitridation.  One of skill in the art would recognize that during the oxidation oxygen atoms are incorporated into the first portion 120, and during the nitridation nitrogen atoms are incorporated into the first portion 120, thus inevitably causes the first portion 120 to swell.  This swelling effect is demonstrated, albeit exaggeratively, in Fig. 6A of Balakrishnan, in which the transformed region 54 shows bulging due to the stuffing of oxygen atoms into this region during the oxidation.          Applicant argues that Balakrishnan does not teach the feature “the transformed portion being defined by the first lateral edge on one side” because Fig. 6A of 
Claims 2-18 and 20-21 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-7, 10-11,16-18 and 20 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Balakrishnan et al. (U.S. PGPub. No. 20160197147), hereinafter “Balakrishnan’147”:--Claims 1, 2, 3, 4, 11, 16, 20: Balakrishnan’147 teaches a method of processing a semiconductor substrate, comprisingforming a strained SiGe layer on a buried oxide layer ([0029-0031], Fig. 1 and 2); forming a hardmask on the strained SiGe layer (Fig. 5A), then etching the strained SiGe layer through the hardmask to form a plurality of fins and isolation trenches (Fig. 5B, [0033]);exposing the fin to oxygen to oxidize the fin and form a silicon oxide layer around the fin by the oxidation while leaving the hardmask in place ([0034], Fig. 6A);

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
  Claims 8, 9 and 21 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 as applied to claims 1 and 16 above, and further in view of Doris et al. (U.S. PGPub. No. 20160372551), hereinafter “Doris”--Claims 8, 21: Balakrishnan’147 teaches the invention as above.  Balakrishnan’147 fails to teach depositing a dielectric layer in the cavity after forming the silicon oxide layer.        Doris, also directed to manufacturing a FinFET device, teaches that a FinFET device may be made by forming the SiGe fins separate by isolation trenches over a buried oxide layer, then depositing an oxide layer over the fins and into the trenches (Fig. 1-3).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit an oxide layer over the fins and into the trenches in the invention of Balakrishnan’147 because Doris teaches that such step would be efficient in manufacturing the FinFET device. --Claim 9: Balakrishnan’147 further teaches to etch the fins, the etching terminates 

Claims 12, 13 and 15 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147 as applied to claim 1 above, and further in view of Balakrishnan et al. (U.S. PGPub. No. 20160359045), hereinafter “Balakrishnan’045”:--Claims 12, 13: Balakrishnan’147 teaches forming the strained SiGe layer for a FinFET as above.  Balakrishnan’147 fails to teach the strained SiGe layer has a substantially rectangular shape.        Balakrishnan’045, also directed to manufacturing a FinFET device, teaches that a FinFET device may have a substantially rectangular shape (Fig. 3A).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a strained SiGe layer having a substantially rectangular shape in the invention of Balakrishnan’147 because Balakrishnan’045 teaches that such shape would be efficient in manufacturing the FinFET device.        It is noted that the pattern in Fig. 3A is repeated a plurality of times across the substrate; therefore, the pattern of the hard mask in the invention of Balakrishnan’147 modified by Balakrishnan’045 would be such that the etching of the strained SiGe layer exposes at least two opposite first lateral edges formed by said the at least one part of the strained SiGe region, and the step of forming the silicon oxide is implemented such that the two strained SiGe portions that form the two opposite first lateral edges and which are in contact with the buried oxide layer, and the pattern of the hard mask is such that the etching of strained SiGe layer further exposes at least two opposite 
Claim 14 rejected under 35 U.S.C. 103 as obvious over Balakrishnan’147:--Claim 14: Balakrishnan’147 teaches the invention as above.  Although Balakrishnan’147 is silent about the material of the hard mask, since it is well known in the art that it is not possible to form a layer that is exactly zero stress consistently due to routine manufacturing variability, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a hard mask that comprise a material that does not have a stress that is exactly zero, i.e. 
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered as follows:--Regarding Applicant’s argument that “Balakrishnan does not describe that the silicon dioxide region (54) is defined by a lateral edge formed by etching the layer (34) according to the mask (42).  On the contrary, Figure 6A of Balakrishnan shows that the silicon dioxide region (54) is not bound or defined by anything on its outer edge, much less by a lateral edge formed by etching according to the mask (42)”, this argument is not persuasive. Region 54 in Fig. 6A of Balakrishnan is the result of oxidation region 48 in Fig. 5B; therefore, the outer edges of region 54 in Fig. 6A is clearly the same as the outer edge of region 48 in Fig. 5B.    It is noted that Applicant’s argument contradicts Applicant’s teaching that the lateral edge 118 in Fig. 7 of the specification is the same as the lateral edge 118 in Fig. 8 after the oxidation of the region 121.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713